EXHIBIT PATHFINDER BANCORP, INC. CERTIFICATE OF DESIGNATIONS FOR FIXED RATE CUMULATIVE PERPETUAL PREFERRED STOCK, SERIES A Pathfinder Bancorp, Inc., a corporation organized and existing under the laws of the United States of America (the “Issuer”), in accordance with the provisions of 12 C.F.R. § 575.14(c) and Section 5.B. of its Charter does hereby certify: WHEREAS, in accordance with 12 C.F.R. § 575.14(c) and Section 5.B. of the Charter of the Issuer, the Board of Directors of the Issuer adopted the following resolution at a meeting duly called and held on September 1, 2009: RESOLVED, that pursuant to the provisions of the Charter of the Issuer and applicable law, a series of Preferred Stock par value $0.01 per share, of the Issuer be and hereby is created, and that the designation and number of shares of such series, and the voting and other powers, preferences and relative, participating, optional or other rights, and the qualifications, limitations and restrictions thereof, of the shares of such series, are as follows: Part1.Designation and Number of Shares. There is hereby created out of the authorized and unissued shares of preferred stock of the Issuer a series of preferred stock designated as the “Fixed Rate Cumulative Perpetual Preferred Stock, Series A” (the “Designated Preferred Stock”). The authorized number of shares of Designated Preferred Stock shall be 6,771. Part 2.Standard Provisions. The Standard Provisions contained in Schedule A attached hereto are incorporated herein by reference in their entirety and shall be deemed to be a part of this Certificate of Designations to the same extent as if such provisions had been set forth in full herein. Part 3.Definitions. The following terms are used in this Certificate of Designations(including the Standard Provisions in Annex A hereto) as defined below: (a)“Common Stock” means the common stock, par value $0.01 per share, of the Issuer. (b)“Dividend Payment Date” means February 15, May 15, August 15 and November 15 of each year. (c)“Junior Stock” means the Common Stock and any other class or series of stock of the Issuer the terms of which expressly provide that it ranks junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Issuer. (d)“Liquidation Amount” means $1,000 per share of Designated Preferred Stock. (e)“Parity Stock” means any class or series of stock of the Issuer (other than Designated Preferred Stock) the terms of which do not expressly provide that such class or series will rank senior or junior to Designated Preferred Stock as to dividend rights and/or as to rights on liquidation, dissolution or winding up of the Issuer (in each case without regard to whether dividends accrue cumulatively or non-cumulatively). (f)“Signing Date” means the Original Issue Date. Part 4.Certain Voting Matters. Holders of shares of Designated Preferred Stock will be entitled to one vote for each such share on any matter on which holders of Designated Preferred Stock are entitled to vote, including any action by written consent. [Remainder of Page Intentionally Left Blank] IN WITNESS WHEREOF, Pathfinder Bancorp, Inc. has caused this Certificate of Designations to be signed by Thomas W. Schneider, President and Chief Executive Officer, and witnessed by Edward A. Mervine, Senior Vice President, General Counsel and Corporate Secretary, this 11thday of September, 2009. WITNESS
